IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SERGEANT EDWARD R.                      NOT FINAL UNTIL TIME EXPIRES TO
HOLESTIN,                               FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-5487
v.

STATE OF FLORIDA, FLORIDA
ARMY NATIONAL GUARD,

     Respondent.
____________________________/

Opinion filed February 4, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

CPT R. Elliot D. Potter and LTC Edward J. O'Sheehan, Florida National Guard, St.
Augustine, for Petitioner.

Jacquin Gilchrist, Miami; Jeffrey Michael Pozen, Jacksonville, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF, and ROBERTS, JJ., CONCUR.